Citation Nr: 1614721	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include chondromalacia.

2.  Entitlement to service connection for a right knee disability, to include chondromalacia, and to include as secondary to the left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from May 1995 to October 1998, with service in Bosnia from January 1996 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran seeks service connection for a bilateral knee disability, to include chondromalacia, which he contends was incurred during active service. A remand is necessary to obtain additional development and a new VA examination.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran indicated in his February 2016 hearing testimony that he was recently receiving treatment and physical therapy from Greenville VA outpatient clinic. See February 2016 hearing transcript.  No VA treatment records from Greenville VA outpatient clinic are associated with the claims file. As the Veteran has identified potentially relevant treatment records relating to his bilateral knee disability, a remand is necessary so appropriate attempts can be made to locate and obtain these records.

The Veteran was provided with VA examinations in April 2011 and May 2011. The examiner in April 2011 indicated that based on the documentation of record, it was less likely than not that the Veteran's chondromalacia was incurred in or caused by an in-service, event, injury or disease. See April 2011 VA examination. The examiner attributed the Veteran's current complaints due to wear and tear over time. Id. However, the examination was inadequate because the examiner based the rationale on the lack of service treatment records for any specific knee injury and lack of treatment records of a chronic knee disability post-service. A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). Further, the examiner failed to address the Veteran's lay statements regarding the continuity of his symptoms in-service and since service. 

The May 2011 VA examiner also found that the Veteran's chondromalacia was most likely related to the underlying endochondroma. See April 2011 VA examination. The examiner noted that endochondroma usually occurs in childhood, and it is likely the Veteran had this tumor in service if he had complaints of pain. Id.  Such raises the issue of potentially a knee disability pre-existing service. A new VA examination is warranted to address aggravation of any potential injury pre-existing service. As such, a new VA examination is warranted to address the Veteran's lay statements regarding the continuity of his symptoms since service and aggravation of a potential injury pre-existing service. 

Lastly, the Veteran testified in his hearing that his left knee hurt in service and after, and that his right knee began to hurt over time.  This reasonably raises the theory of entitlement based on secondary service connection.  As the Veteran has not received notice as to how to substantiate a secondary service connection claim, such must be provided to him on remand.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran proper notice as to how to substantiate a claim based on secondary service connection.

2.  Obtain all outstanding VA treatment records to include from Anderson County Clinic, Wm. Jennings Bryan Dorn VA Medical Center and Greenville VA outpatient clinic. 

3.  After completing the development above to the extent possible, schedule the Veteran for a new VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral knee disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the Veteran's bilateral knee disability, to include chondromalacia, pre-existed his active duty service (May 1995 to October 1998)? In answering this question, please address whether the endochondroma found on the May 2011 VA examination preexisted service.


b. If yes, then was the disability clearly and unmistakably NOT aggravated by the Veteran's active duty service; alternatively, whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that any permanent worsening of the knee disability was due to the natural progression of the disability?

c. If there is no pre-existing knee disability, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed bilateral knee disability, to include chondromalacia, is related to his active duty service? 

d.  If the left knee is related to service, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed right knee disability is either (i) caused or (ii) aggravated by the left knee disability?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning knee pain in-service and since service, and any additional evidence obtained as a result of this remand (i.e., VA treatment records). The examiner should address the complaints of knee pain in the Veteran's service treatment records (STRs) including in June 1998 and September 1998. See STRs. 

Note that the lack of documented treatment, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed bilateral knee disability.  

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




